United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2691
                                     ___________

Raymond E. Osloond, Sr.; Mary Ellen   *
Osloond,                              *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Richard Mowell; Brian Wurtele; Pat    *
Humphrey; Warren G. Johnson; Rod      *      [UNPUBLISHED]
Oswald; John H. Fitzgerald, III;      *
Christopher W. Madsen,                *
                                      *
            Appellees.                *
                                 ___________

                           Submitted: January 5, 2001
                               Filed: January 9, 2001
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Raymond and Mary Osloond appeal from the district court’s1 adverse grant of
summary judgment in their 42 U.S.C. § 1983 action. The Osloonds claimed defendants
conspired to deprive them of their property without due process and in violation of their


      1
       The HONORABLE KAREN E. SCHREIER, United States District Judge for
the District of South Dakota.
Fourth Amendment rights, by seizing certain vehicles from a storage unit pursuant to
a state court writ of execution, and later selling them at a sheriff’s auction. Upon de
novo review, we agree with the district court that the Osloonds have failed to show
defendants violated any federal statutory or constitutional right. See Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535-36 (8th Cir. 1999) (standard of review;
alleged facts or evidence must suggest violation of rights under Constitution or United
States statutes as prerequisite to § 1983 liability). Because the seizure occurred under
a valid writ of execution, and a post-deprivation remedy was available, there was no
violation of the Fourth or Fourteenth Amendments. See id. at 536-37 (seizure was not
unreasonable where sheriff erroneously seized third party’s boat located on property
levied under valid writ of execution; post-deprivation hearing satisfied due process);
S.D. Codified Laws § 15-18-31 (1984) (third party may claim ownership of levied
property in trial by special jury).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-